Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of [                    ],
2013 (this “Amendment”), is by and among (a) Fisher Communications, Inc. (the
“Borrower”), (b) certain Lenders (as defined below) and (d) JPMorgan Chase Bank,
National Association, as administrative agent (the “Administrative Agent”) for
itself and the other Lenders party to that certain Credit Agreement, dated
November 19, 2012 (as amended, supplemented, and restated or otherwise modified
and in effect from time to time, the “Credit Agreement”), by and among the
Borrower, the lending institutions party thereto (the “Lenders”), and the
Administrative Agent. Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Credit Agreement, as amended
hereby.

WHEREAS, the Borrower is entering into a Sharing Arrangement with KMTR
Television, LLC (“KMTR”) and desires to enter into a guaranty of certain
indebtedness incurred by KMTR; and

WHEREAS, in connection therewith, the Loan Parties and the Required Lenders
desire to make certain amendments to the terms of the Credit Agreement as set
forth below;

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the undersigned Lenders and the Administrative Agent
hereby agree as follows:

§1. Amendments to Credit Agreement. Effective as of the First Amendment
Effective Date, the Credit Agreement is hereby amended in its entirety to read
as the attached Annex I to the First Amendment.

§2. Addition of New Schedule. A new Schedule 1.01D is hereby added to the Credit
Agreement after Schedule 1.01C thereof, such Schedule 1.01D to be in the form
attached hereto as Schedule 1.01D (and the Table of Contents of the Credit
Agreement is hereby amended to include a reference to Schedule 1.01D as the
Fisher/KMTR Agreements under the listing of SCHEDULES).

§3. Conditions to Effectiveness. This Amendment shall become effective as of the
date set forth above upon the satisfaction of the following conditions,
including receipt by the Administrative Agent of the following items:

(a) there shall exist no Default immediately after giving effect to this
Amendment;

(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Loan
Guarantor, the Required Lenders and the Administrative Agent;

(c) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Loan Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent;

 

FIRST AMENDMENT TO CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

(d) the representations and warranties set forth in the immediately following
Section of this Amendment entitled “Representations and Warranties” shall be
true and correct as of the date of this Amendment;

(e) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all resolutions, incumbency certificates,
certificates of no default, and such other certificates and documents as
reasonably requested by the Administrative Agent;

(f) the Borrower shall have paid all costs and expenses invoiced by the
Administrative Agent in connection with this Amendment;

(g) the KMTR Credit Agreement and the facility related thereto shall have been
consummated in accordance with the terms of such agreement;

(h) the KMTR Guaranty duly executed and delivered by the Borrower pursuant to
terms and conditions, and in form, substance and documentation, acceptable to
the Administrative Agent;

(i) all documentation and instruments deemed necessary or advisable by the
Administrative Agent, duly executed and delivered by the Borrower pursuant to
terms and conditions, and in form, substance and documentation, acceptable to
the Administrative Agent, in each case to grant a Lien on all of the Fisher/KMTR
Agreements; and

(j) the Administrative Agent shall have received a confirmation agreement that
confirms and affirms each Loan Guaranty and each of the Collateral Documents,
and each other Loan Document by the applicable Loan Parties, in each case
reasonably acceptable to the Administrative Agent and the Required Lenders.

§4. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof (giving effect to this
Amendment), except to the extent such representations and warranties are already
qualified by materiality, in which case, such representations and warranties are
true and correct in all respects and except to the extent that such
representations and warranties relate specifically to a prior date.

(b) Enforceability. The execution and delivery by the Borrower of this
Amendment, and the performance by the Borrower of this Amendment and the Credit
Agreement, as amended hereby, and each of the other Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the authority of each of the Borrower and have been duly
authorized by all necessary proceedings. This Amendment and the Credit
Agreement, as amended, and each of the other Loan Documents (and amendments,
restatements and substitutions therefore in connection with this Amendment),
constitute valid and legally binding obligations of each of the Borrower and the
other Loan Parties, enforceable against each of them in accordance with their
terms, except to the extent that the enforceability hereof and thereof may be
limited by Debtor Relief Laws and by the application of general equitable
principles (whether such enforcement is sought by proceedings in equity or at
law).

 

FIRST AMENDMENT TO CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

(c) No Default. No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance on the First Amendment
Effective Date by the Borrower of this Amendment or the other Loan Documents.

(d) No Conflict. Neither the execution, delivery and performance of this
Amendment, or the Credit Agreement, as amended hereby, nor the consummation of
any transactions contemplated herein or therein will result in any breach of or
default under the Senior Notes or any Senior Notes Document.

§5. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents are hereby
ratified and confirmed and remain in full force and effect. Nothing herein shall
be construed to be an amendment, consent or a waiver of any requirements of the
Borrower or of any other Person under the Credit Agreement or any of the other
Loan Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Amendment shall be
construed to imply any willingness on the part of the Administrative Agent or
any Lender to grant any similar or future amendment, consent or waiver of any of
the terms and conditions of the Credit Agreement or the other Loan Documents.

§6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§7. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement.

§8. Oral Agreements Notice. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY,
EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

§9. Governing Law; Jurisdiction; Consent to Service of Process. This Amendment
shall be construed in accordance with and governed by the law of the State of
Washington, but giving effect to federal laws applicable to national banks.

(a) The Borrower on behalf of itself and its Subsidiaries hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. Federal or Washington State court sitting in Seattle,
Washington in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such

 

FIRST AMENDMENT TO CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

Washington State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Amendment or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(b) The Borrower on behalf of itself and its Subsidiaries hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Amendment or
any other Loan Document in any court referred to in paragraph (a) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in this section. Nothing in this Amendment or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

§10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

§11. Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of Page Intentionally Left Blank]

 

FIRST AMENDMENT TO CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower:

FISHER COMMUNICATIONS, INC.

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Administrative Agent:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

 

 

Name:

   

Title:

  The Lenders: JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

 

 

Name:

   

Title:

 

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

The Lenders:

[Other Lenders], as a Lender

By:

 

 

 

Name:

   

Title:

 

 

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RATIFICATION OF LOAN GUARANTORS

Each of the undersigned Loan Guarantors hereby (a) acknowledges and consents to
the Amendment dated as of [            ], 2013 to which this ratification is
attached, and the Borrower’s execution thereof; (b) joins the foregoing
Amendment for the purpose of consenting to and being bound by the provisions
thereof, (c) ratifies and confirms all of their respective obligations and
liabilities under the Loan Documents to which any of them is a party and
ratifies and confirms that such obligations and liabilities extend to and
continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement, as
amended by the Amendment; (d) acknowledges and confirms that the liens and
security interests granted by such Loan Guarantor pursuant to the Loan Documents
are and continue to be valid and perfected first priority liens and security
interests (subject only to Liens permitted under Section 6.02 of the Credit
Agreement) that secure all of the Obligations on and after the date hereof to
the extent required under the Loan Documents; (g) acknowledges, affirms and
agrees to each term of the Amendment; and (h) hereby represents and warrants
that its organizational or other governing documents have not been amended or
modified in a manner adverse to the Lenders since such documents were most
recently delivered to the Administrative Agent.

 

FISHER BROADCASTING COMPANY

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – BELLEVUE TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – CALIFORNIA TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

 

[Ratification of Loan Guarantors]



--------------------------------------------------------------------------------

FISHER BROADCASTING – IDAHO TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – OREGON TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – PORTLAND TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – SEATTLE RADIO, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – SEATTLE TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

 

[Ratification of Loan Guarantors]



--------------------------------------------------------------------------------

FISHER BROADCASTING – S.E. IDAHO TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER BROADCASTING – WASHINGTON TV, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER INTERACTIVE NETWORK, L.L.C.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER MEDIA SERVICES COMPANY

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

FISHER MILLS INC.

By:

 

 

 

Name:

 

Hassan N. Natha

 

Title:

 

Chief Financial Officer

 

[Ratification of Loan Guarantors]



--------------------------------------------------------------------------------

FISHER PROPERTIES INC. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER RADIO
REGIONAL GROUP INC. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer

 

 

[Ratification of Loan Guarantors]



--------------------------------------------------------------------------------

Annex I to First Amendment

 

 

 

 

LOGO [g555593ex10_3p12.jpg]

CREDIT AGREEMENT

dated as of

November 19, 2012

among

FISHER COMMUNICATIONS, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

Annex I to First Amendment

 

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Terms Generally

     23   

SECTION 1.03

 

Accounting Terms; GAAP

     24   

SECTION 1.04

 

Calculation of Financial Covenants, and other Financial Ratios and Results

     24   

ARTICLE II The Credits

     24   

SECTION 2.01

 

Commitments

     24   

SECTION 2.02

 

Loans and Borrowings

     25   

SECTION 2.03

 

Requests for Revolving Borrowings

     25   

SECTION 2.04

 

Letters of Credit

     26   

SECTION 2.05

 

Funding of Borrowings

     29   

SECTION 2.06

 

Interest Elections

     30   

SECTION 2.07

 

Termination and Reduction of Commitments; Increase in Revolving Commitments

     31   

SECTION 2.08

 

Repayment and Amortization of Loans; Evidence of Debt

     32   

SECTION 2.09

 

Prepayment of Loans

     33   

SECTION 2.10

 

Fees

     33   

SECTION 2.11

 

Interest

     34   

SECTION 2.12

 

Alternate Rate of Interest

     35   

SECTION 2.13

 

Increased Costs

     35   

SECTION 2.14

 

Break Funding Payments

     36   

SECTION 2.15

 

Taxes

     37   

SECTION 2.16

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     40   

SECTION 2.17

 

Mitigation Obligations; Replacement of Lenders

     42   

SECTION 2.18

 

Defaulting Lenders

     43   

SECTION 2.19

 

Returned Payments

     44   

ARTICLE III Representations and Warranties

     44   

SECTION 3.01

 

Organization; Powers

     44   

SECTION 3.02

 

Authorization; Enforceability

     45   

SECTION 3.03

 

Governmental Approvals; No Conflicts

     45   

SECTION 3.04

 

Financial Condition; No Material Adverse Change

     45   

SECTION 3.05

 

Properties

     46   

SECTION 3.06

 

Litigation and Environmental Matters

     46   

SECTION 3.07

 

Compliance with Laws and Agreements

     46   

SECTION 3.08

 

Investment Company Status

     46   

SECTION 3.09

 

Taxes

     46   

SECTION 3.10

 

ERISA

     47   

SECTION 3.11

 

Disclosure

     47   

SECTION 3.12

 

USA PATRIOT Act

     47   

SECTION 3.13

 

Material Agreements

     48   

SECTION 3.14

 

Embargoed Person

     48   

SECTION 3.15

 

Solvency

     48   

 

i



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 3.16

 

Capitalization and Subsidiaries

     49   

SECTION 3.17

 

Security Interest in Collateral

     49   

SECTION 3.18

 

Employment Matters

     49   

SECTION 3.19

 

Common Enterprise

     49   

SECTION 3.20

 

FCC Licenses

     50   

SECTION 3.21

 

Condition of Broadcast Stations

     51   

SECTION 3.22

 

Use of Proceeds

     51   

SECTION 3.23

 

Fisher/KMTR Agreements

     51   

SECTION 3.24

 

Cross-Default and Cross-Guarantee

     51   

ARTICLE IV Conditions

     52   

SECTION 4.01

 

Effective Date

     52   

SECTION 4.02

 

Each Credit Event

     54   

ARTICLE V Affirmative Covenants

     55   

SECTION 5.01

 

Financial Statements; Ratings Change and Other Information

     55   

SECTION 5.02

 

Notices of Events

     56   

SECTION 5.03

 

FCC Information

     57   

SECTION 5.04

 

FCC Licenses and Regulatory Compliance

     57   

SECTION 5.05

 

License Lapse

     57   

SECTION 5.06

 

Existence; Conduct of Business

     57   

SECTION 5.07

 

Payment of Obligations

     57   

SECTION 5.08

 

Maintenance of Properties

     58   

SECTION 5.09

 

Books and Records; Inspection Rights

     58   

SECTION 5.10

 

Compliance with Laws and Contracts

     58   

SECTION 5.11

 

Use of Proceeds and Letters of Credit

     58   

SECTION 5.12

 

Accuracy Of Information

     58   

SECTION 5.13

 

Insurance

     58   

SECTION 5.14

 

Casualty and Condemnation

     59   

SECTION 5.15

 

Depository Banks

     59   

SECTION 5.16

 

Additional Collateral; Further Assurances

     59   

SECTION 5.17

 

License Subsidiaries

     60   

SECTION 5.18

 

Landlords’ Waivers

     61   

SECTION 5.19

 

Changes to Certain Representations

     61   

SECTION 5.20

 

Keepwell

     61   

ARTICLE VI Negative Covenants

     62   

SECTION 6.01

 

Indebtedness

     62   

SECTION 6.02

 

Liens

     63   

SECTION 6.03

 

Fundamental Changes

     64   

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     65   

SECTION 6.05

 

Asset Sales

     66   

SECTION 6.06

 

Sale and Leaseback Transactions

     67   

SECTION 6.07

 

Swap Agreements

     68   

SECTION 6.08

 

Restricted Payments; Certain Payments of Indebtedness

     68   

SECTION 6.09

 

Transactions with Affiliates

     69   

SECTION 6.10

 

Restrictive Agreements

     69   

SECTION 6.11

 

Amendment of Material Documents

     70   

 

ii



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 6.12

 

Financial Covenants

     70   

SECTION 6.13

 

License Subsidiaries

     70   

ARTICLE VII Events of Default

     71   

ARTICLE VIII The Administrative Agent

     75   

ARTICLE IX Miscellaneous

     77   

SECTION 9.01

 

Notices

     77   

SECTION 9.02

 

Waivers; Amendments

     78   

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     80   

SECTION 9.04

 

Successors and Assigns

     81   

SECTION 9.05

 

Survival

     84   

SECTION 9.06

 

Counterparts; Integration; Effectiveness

     85   

SECTION 9.07

 

Severability

     85   

SECTION 9.08

 

Right of Setoff

     85   

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     85   

SECTION 9.10

 

WAIVER OF JURY TRIAL

     86   

SECTION 9.11

 

Headings

     86   

SECTION 9.12

 

Material Non-Public Information

     86   

SECTION 9.13

 

Several Obligations; Nonreliance; Violation of Law

     87   

SECTION 9.14

 

Authorization to Distribute Certain Materials to Public Siders

     87   

SECTION 9.15

 

Interest Rate Limitation

     87   

SECTION 9.16

 

USA PATRIOT Act

     87   

SECTION 9.17

 

Oral Agreements Notice

     87   

 

iii



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SCHEDULES:

 

Schedule 1.01A – Commitment Schedule Schedule 1.01B – Radio Stations Schedule
1.01C – Television Stations Schedule 3.05 – Properties Schedule 3.06 – Disclosed
Matters Schedule 3.13 – Material Agreements Schedule 3.16 – Capitalization and
Subsidiaries Schedule 3.20 – FCC Licenses Schedule 6.01 – Existing Indebtedness
and Existing Letters of Credit Schedule 6.02 – Existing Liens Schedule 6.04 –
Investments, Loans, Advances, Guarantees and Acquisitions Schedule 6.10 –
Restrictive Agreements

EXHIBITS:

 

Exhibit A – Revolving Note Exhibit B – Compliance Certificate Exhibit C – Form
of Assignment and Assumption Exhibit D – Form of Opinion of Borrower’s Counsel
Exhibit E – Form of Joinder Agreement Exhibit F-1 – U.S. Tax Certificate (For
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 – U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes) Exhibit F-3 – U.S. Tax Certificate (For
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes) Exhibit F-4 – U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

 

iv



--------------------------------------------------------------------------------

Annex I to First Amendment

 

CREDIT AGREEMENT (this “Agreement”) dated as of November 19, 2012, among FISHER
COMMUNICATIONS, INC., the LENDERS party hereto, and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Intralinks or other electronic platform site established
by the Administrative Agent to administer this Agreement.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day, and (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.50% per annum. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans or LC Exposure, a percentage equal to a fraction the numerator
of which is such Lender’s Revolving Commitment and the denominator of which is
the aggregate Revolving Commitment of all Revolving Lenders (if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments); provided that in the case of Section 2.18 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in the calculation.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate

 

1



--------------------------------------------------------------------------------

Annex I to First Amendment

 

per annum set forth below under the caption “ABR Applicable Spread”, “Eurodollar
Applicable Spread” or “Commitment Fee Rate”, as the case may be, based upon the
Borrower’s Total Leverage Ratio as of the most recent determination date;
provided, that until the date that is two (2) years following the Effective
Date, the “Applicable Rate” with respect to any ABR Loan or Eurodollar Revolving
Loan shall be the “ABR Applicable Spread” or “Eurodollar Applicable Spread” per
annum set forth below in Category 4:

 

Total

Leverage Ratio

   ABR Applicable
Spread    Eurodollar
Applicable
Spread    Commitment
Fee Rate Category 1
³ 2.00 to 1.0    75 bps    175 bps    25.0 bps Category 2
< 2.00 to 1.0 but
³ 1.50 to 1.0    50 bps    150 bps    25.0 bps Category 3


< 1.50 to 1.0 but
³ 1.00 to 1.0

   25 bps    125 bps    20.0 bps Category 4


< 1.00 to 1.0

   0.0 bps    100 bps    15.0 bps

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Total Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Total Leverage Ratio shall be deemed to be in Category 1 at the option of
the Administrative Agent or at the request of the Required Lenders if the
Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Swap Transaction” means a substantially concurrent sale and purchase, or
exchange, of a Broadcasting Asset of the Borrower or any Subsidiary or all the
capital stock of, or other Equity Interests in, a Subsidiary owning a
Broadcasting Asset, for a Television Station, Radio Station or Broadcast
Enterprise of another Person or group of affiliated Persons, or at least a
majority of the capital stock of, or other Equity Interests in, a Person or
group of affiliated Persons owning a Television Station, Radio Station or
Broadcast Enterprise which is a broadcasting business or a business reasonably
related thereto, provided that (a) the Borrower and its Subsidiaries shall
receive, in exchange for such Broadcasting Asset, or capital stock of, or other
Equity Interests in, such Subsidiary owning a Broadcasting Asset, a

 

2



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Television Station, Radio Station or Broadcast Enterprise or capital stock of,
or other Equity Interests in, a Person or group of affiliated Persons owning a
Television Station, Radio Station or Broadcast Enterprise, (b) no Default will
have occurred and be continuing or will result therefrom (including, without
limitation, pursuant to Section 6.12), and (c) the Borrower shall take such
actions as may be required or reasonably requested to ensure that the
Administrative Agent, for the ratable benefit of the Lenders, has a perfected
first priority security interest, to the extent contemplated by the Security
Agreement, in any acquired assets required to become Collateral pursuant to
Section 5.16 or any other Loan Document, subject to Liens permitted by
Section 6.02, and provided further that in the case of any exchange involving
the acquisition of a Broadcasting Asset with a value in excess of $25,000,000,
(i) the Borrower provides the Administrative Agent with appropriate supporting
documentation if reasonably requested by the Administrative Agent, including,
without limitation, a Compliance Certificate and any acquisition certificate,
copies of any exchange agreement in connection with such transaction, copies of
opinions of counsel, including FCC counsel, delivered in connection therewith
and copies of an FCC consent on Form 732 (or any comparable form issued by the
FCC) relating to the transfer of control or assignment of the FCC Licenses of
the acquired Television Station or Radio Station and (ii) on a pro forma basis
(including any recurring improvements related to the acquired asset or the
assets of the Person acquired) for the most recently completed four-fiscal
quarter period for which financial statements are available on the date of such
acquisition, no Default pursuant to Section 6.12 will have occurred and be
continuing, provided that for purposes of calculating EBITDA pursuant to this
clause (ii), the consolidated EBITDA of such Television Stations, Radio Stations
or Broadcast Enterprises being acquired for such four-fiscal quarter period
shall be equal to the consolidated EBITDA of such Television Stations, Radio
Stations or Broadcast Enterprises for the 12-month period immediately preceding
such acquisition, and the Borrower shall provide the Administrative Agent with
appropriate supporting documentation if reasonably requested by the
Administrative Agent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit C or any other form approved by the Administrative Agent.

“Authorization” means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its

 

3



--------------------------------------------------------------------------------

Annex I to First Amendment

 

business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Fisher Communications, Inc., a Washington corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Broadcast Enterprise” means any business or line of business which is a
broadcasting, media (including digital media) or entertainment business or a
business reasonably related thereto.

“Broadcast Station” means any Television Station or any Radio Station.

“Broadcasting Assets” means collectively, any Television Stations, Radio
Stations and any Non-Station Assets of the Borrower and its Subsidiaries.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the States of New York and Washington are authorized
or required by-law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

(c) commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “P-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof; and

(d) money market accounts or funds with or issued by Qualified Issuers; and

(e) repurchase agreements with a term of not more than one year for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

“Change in Law” the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.13(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (z) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

5



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all assets of each Loan Party, including all of the
“Collateral” referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties (or in favor of another Person acting for the benefit of the
Administrative Agent), except (a) real property, (b) assets as to which the
Administrative Agent determines in its reasonable discretion that the cost of
obtaining a security interest therein is excessive in relation to the value of
the security to be afforded thereby, (c) assets constituting Network Affiliation
Agreements, Local Marketing Agreements, Joint Sales Agreements, or Shared
Services Agreements which prohibit the granting of a Lien on such agreement
(except the Fisher/KMTR Agreements which the parties agree will constitute
collateral for the Secured Obligations), and (d) any Authorization, permit, or
License (including any FCC License) that prohibits the granting of a lien
thereon; provided that the exceptions in the foregoing clauses (b), (c), and
(d) shall only act to exclude assets from the “Collateral” after giving effect
to anti assignment provisions of the UCC and applicable law; and provided
further that the “Collateral” shall include proceeds (including insurance) and
receivables from the assets described in the foregoing clauses (b), (c), and
(d).

“Collateral Documents” means, collectively, the Security Agreement, each of the
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements, landlord estoppel, do not disturb and waivers on leased
property or other similar agreements delivered to the Administrative Agent
pursuant to this Agreement, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties (or in favor of
another Person acting for the benefit of the Administrative Agent).

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment. The initial amount of each Lender Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assigned or been assigned its Revolving Commitment, as
applicable.

“Commitment Schedule” means Schedule 1.01A attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934 (47 U.S.C. 151, et
seq.) and any similar or successor federal statute.

“Communications Laws” means the Communications Act, and any similar or successor
federal statute, together with all published rules, regulations, policies,
orders and decisions of the FCC promulgated thereunder.

“Compliance Certificate” means a compliance certificate of the Borrower in
substantially the form of that certain Compliance Certificate attached as
Exhibit B hereto, or in such other form as acceptable to the Administrative
Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Consolidated Total Funded Debt” means, as of any date of determination and
without duplication, for the Borrower and its Subsidiaries on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long term, for borrowed money (including Credit Extensions
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
the Borrower or any Subsidiary, and (f) all Indebtedness of the types referred
to in clauses (a) through (e) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“Controlled Affiliate” has the meaning assigned to it in Section 3.12(a).

“Credit Extensions” means all Loans and all LC Exposure.

“Credit Party” means the Administrative Agent, the Issuing Bank, or any other
Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” refers to lawful money of the United States of America.

 

7



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“EBITDA” means, for any period of determination, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense (including amortization in respect of film
obligations and other amortized film expense) for such period, (iv) any
extraordinary, unusual or discontinued operations losses for such period,
(v) non-cash charges for such period (such as stock based compensation,
amortization of intangibles (including goodwill, organizational costs and
impairments, barter and trade expenses) ) but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period,
(vi) (A) non-recurring charges for severance payments, shareholder activism and
similar activities and (B) acquisition related charges and expenses related to
SFAS No. 141R ( or any successor standard adopted under U.S. GAAP) not
exceeding, in aggregate for both clauses (A) and (B) above, $4,000,000 during
any period of determination, all calculated for the Borrower on a consolidated
basis in accordance with GAAP, minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period, as well
as cash payments for film obligations and (ii) any extraordinary, unusual or
discontinued gains and any non-cash items of income (other than accruals of
income items in the ordinary course of business) for such period, all calculated
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Embargoed Person” has he meaning assigned to it in Section 3.14.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

8



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the determination that
a Plan is in “at-risk” status under Section 430 of the Code or that a
Multiemployer Plan in which the Borrower or any ERISA Affiliate participates is
in “endangered” or “critical” status under Section 432 of the Code; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate, from of any Multiemployer Plan
in which the Borrower or any ERISA Affiliate participates, of any notice
concerning the imposition of Withdrawal Liability under such Multiemployer Plan
or a determination that such Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest or other Lien to secure, such Swap Obligation (or any Loan Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 5.20 and any other “keepwell, support or other agreement” for
the benefit of such Loan Guarantor and any and all guarantees of such Loan
Guarantor’s Swap Obligations by other Loan Parties) at the time the Loan
Guaranty of such Loan Guarantor, or a grant by such Loan Guarantor of a security
interest or other Lien, becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Loan Guaranty, security interest or
other Lien is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
or with respect to the State of Washington, gross income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or

 

9



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to it in Section 3.14.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCC” means the Federal Communications Commission.

“FCC Licenses” means, with respect to any Broadcast Station, all authorizations,
licenses, or permits issued by the FCC and granted or assigned to Borrower or
any of its Subsidiaries, or under which Borrower or any of its Subsidiaries has
the right to construct and operate any Broadcast Station, together with any
extensions or renewals thereof; provided, however, “FCC Licenses” shall not be
construed to refer to low power, auxiliary, microwave, and satellite earth
station licenses.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, executive vice president
operations, controller, chief executive officer, general counsel or vice
president human resources of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of [            ], 2013, among the Borrower, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” means March [    ], 2013.

“Fisher/KMTR Agreements” means any and all agreements executed between or among
the Borrower and KMTR, or any Loan Party and any KMTR Loan Party, including,
without limitation, those agreements listed on Schedule 1.01D.

“Fisher Plaza” means the real property and improvements located at 140 Fourth
Avenue, Suite 500, Seattle, Washington, 98109.

“Fixed Charge Coverage Ratio” means, on any date of determination, the ratio of
(a) EBITDA plus Rentals minus (i) expenses for taxes paid in cash (excluding any
Taxes paid in connection with the sale of Fisher Plaza) and (ii) the unfinanced
portion of Capital Expenditures to (b) Fixed Charges, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
for the four fiscal quarter period ending on the date of determination.
Notwithstanding the preceding, for following periods, the fiscal quarters ending
December 31, 2012 and March 31, 2013, the Fixed Charge Coverage Ratio shall be
determined as follows: (A) for fiscal quarter ending December 31, 2012, the

 

10



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Fixed Charge Coverage Ratio shall be measured for the two fiscal quarter period
ending on such date and (B) for fiscal quarter ending March 31, 2013, the Fixed
Charge Coverage Ratio shall be measured for the three fiscal quarter period
ending on such date.

“Fixed Charges” means, for any period of determination, without duplication,
Interest Expense, plus Rentals, plus scheduled principal payments on Long Term
Debt, plus Restricted Payments in the form of dividends and distributions paid
in cash (excluding (i) the $10 per share special dividend announced by the
Borrower on August 27, 2012 and (ii) other special dividends, when aggregated
with share repurchases excluded below, not to exceed $50,000,000 in the
aggregate, so long as such special dividends are made with unrestricted cash and
not the proceeds of any Loan), plus scheduled principal payments on Capital
Lease Obligations, plus payments arising from repurchase obligations (excluding
share repurchases, when aggregated with other special dividends excluded above,
not to exceed $50,000,000 in the aggregate, so long as such share repurchases
are made with unrestricted cash and not the proceeds of any Loan), all
calculated for the Borrower and its Subsidiaries on a consolidated basis.

“Foreign Assets Control Regulations” has the meaning assigned to it in
Section 3.14.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board and the rules and regulations of the
Securities and Exchange Commission, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances of the Borrower as of the
date of determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

11



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Index Debt” means senior, unsecured, long term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), calculated on a consolidated basis for the Borrower and its
Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest

 

12



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, National Association in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.04(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Sales Agreement” means, with respect to a television or radio broadcast
station, a joint sales agreement or other similar contractual arrangement
pursuant to which a Person, other than the Person holding the broadcast License
issued by the FCC with respect to such television or radio broadcast station or
an Affiliate of such Person, obtains the right to (a) set the local advertising
rates for such television or radio broadcast station and/or (b) conduct or
manage the sale of local advertising availabilities on such television or radio
broadcast station .

“JPMCB” means JPMorgan Chase Bank, National Association, a national banking
association, in its individual capacity, and its successors.

“KMTR” means KMTR Television, LLC, a Delaware limited liability company.

“KMTR Bank” means the JPMorgan Chase Bank, N.A., as the lender under the KMTR
Credit Agreement.

“KMTR Credit Agreement” means that certain Credit Agreement, dated as of
[            ], 2013, among KMTR, as borrower thereunder and JPMorgan Chase
Bank, National Association, as bank, with only such changes, modifications and
amendments thereto and amendments and restatements thereof that are consented to
in writing by both KMTR and JPMorgan Chase Bank, National Association. If for
any reason the KMTR Credit Agreement is no longer in effect, “KMTR Credit
Agreement” will mean the version of such agreement meeting the preceding
description that was most recently in effect.

“KMTR Event of Default” means an “Event of Default” under (and as defined in)
the KMTR Credit Agreement.

“KMTR Guarantee” means that certain guarantee of the KMTR Obligations executed
by the Borrower on the First Amendment Effective Date.

“KMTR Loan Documents” means “Loan Documents” under (and as defined in) the KMTR
Credit Agreement.

“KMTR Loan Parties” means “Loan Parties” under (and as defined in) the KMTR
Credit Agreement.

 

13



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“KMTR Obligations” means “Obligations” under (and as defined in) the KMTR Credit
Agreement.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person (including any
FCC License) which permits or authorizes the use of an electromagnetic
transmission frequency or the construction or operation of a broadcast
television or radio station system or any part thereof or any other
authorization, permit, consent, franchise, ordinance, registration, certificate,
license, agreement or other right filed with, granted by or entered into with a
Governmental Authority or other Person which is necessary for the lawful conduct
of the business of constructing or operating a broadcast television or radio
station.

“License Subsidiary” means a domestic wholly-owned Subsidiary of the Borrower
that is a single purpose entity the sole purpose of which is to hold
Authorizations for Broadcast Stations in accordance with the terms of
Section 5.17 and Section 6.12.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

14



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan Guaranty, the KMTR Guarantee until such time that the obligations of KMTR
under the KMTR Credit Agreement and the other KMTR Loan Documents are paid and
satisfied in full, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, letter of credit
agreements and all other written agreements whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party (other than the Borrower and the
Borrower’s foreign Subsidiaries).

“Loan Guaranty” means each separate Guarantee, in form and substance
satisfactory to the Administrative Agent, delivered by each Loan Guarantor, as
it may be amended or modified and in effect from time to time.

“Loan Parties” means the Borrower, the Borrower’s domestic Subsidiaries and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

“Loan Party Sharing Arrangement” means any Sharing Arrangement under which a
Person, other than a Loan Party or a Subsidiary of a Loan Party, provides
services or obtains the right to provide programming to, or sells advertising
availabilities on, a Broadcast Station.

“Loans” means the loans, advances and extensions of credit made by the Lenders
to the Borrower pursuant to this Agreement.

“Local Marketing Agreement” means, with respect to a television or radio
broadcast station, a local marketing agreement, time brokerage agreement or
similar contractual arrangement pursuant to which a Person, other than the
Person holding the broadcast License issued by the FCC with respect to such
television or radio broadcast station or an Affiliate of such Person, obtains
the right, subject to customary licensee preemption rights and other
limitations, to exhibit programming and sell associated advertising
availabilities on such television or radio broadcast station constituting more
than fifteen percent (15%) of the broadcast time per week of such television or
radio broadcast station.

“Long Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long term liability.

“Major Radio Network” means ABC Radio Network, Inc., ESPN Radio, Radio Disney,
Fox News Radio, Fox Sports Radio, NBC Radio Network and CBS Radio Network.

“Major Television Network” means any of ABC, Inc., National Broadcasting
Company, Inc., CBS, Inc. and FOX Television Network.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
other Loan Parties taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under any Loan Document to which it is a

 

15



--------------------------------------------------------------------------------

Annex I to First Amendment

 

party, (c) the legality, binding effect, validity or enforceability against any
Loan Party of any Loan Document to which it is a party or (d) the rights and
remedies of or benefits available to the Administrative Agent or the Lenders
under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the other Loan Parties in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any other Loan Party in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such other Loan
Party would be required to pay if such Swap Agreement were terminated at such
time.

“Material Stations” means, collectively, (i) the following Television Stations:
KOMO-TV 4 in Seattle, Washington, KATU-TV in Portland, Oregon, KBAK TV and KBFX
TV in Bakersfield, California, and KEPR TV in Pasco, Washington; and (ii) the
following Radio Stations: KOMO AM, and KPLZ FM in Seattle, Washington.

“Maturity Date” means November 19, 2017.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Network Affiliation Agreements” means each agreement entered into by a
Television Company with any Major Television Network pursuant to which a
Television Company and such Major Television Network agree to be affiliated and
such Major Television Network agrees that such Television Company shall serve as
that Major Television Network’s primary outlet within any defined market for
television programming provided by such Major Television Network for broadcast
by its station affiliates.

“Non-Station Assets” means all of the assets used and useful for the operation
of the Borrower’s and its Subsidiaries’ broadcasting, media (including digital
media) and entertainment businesses, other than the Broadcast Stations.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents (other than the KMTR
Guarantee) or in connection with this Agreement, and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

16



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Parties” means the Borrower or any of its affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.07;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.07;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

17



--------------------------------------------------------------------------------

Annex I to First Amendment

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) this is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or anti
laundering law, including the Executive Order; (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order;
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/ enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Public Sider” means any representative of a Lender that does not want to
receive material non-public information with the meaning of the federal and
state securities laws.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
§ 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Issuer” means any Lender (or affiliate of a Lender) or any financial
institution (a) which has, or whose obligations are guaranteed by an affiliated
financial institution which has, capital and surplus in excess of $500,000,000
and (b) the outstanding short-term debt securities of which are rated, or whose
parent’s outstanding short-term debt securities are rated, at least A-2 by
Standard & Poor’s Ratings Services or at least P-2 by Moody’s Investors Service,
Inc., or carry an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments.

“Radio Affiliation Agreements” means each agreement entered into by a Radio
Company with any Major Radio Network pursuant to which a Radio Company and such
Major Radio Network agree to be affiliated and such Major Radio Network agrees
that such Radio Company shall serve as that Major Radio Network’s outlet within
a defined market for radio programming provided by such Major Radio Network for
broadcast by its station affiliates.

“Radio Broadcasting Business” means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of radio broadcasting system or any
similar radio broadcasting business, including the syndication of radio

 

18



--------------------------------------------------------------------------------

Annex I to First Amendment

 

programming, the obtaining of a License or franchise to operate such a system or
business, and activities incidental thereto, such as providing production
services, operating Internet based information services and selling advertising
for such services, and developing uses other than broadcasting for the spectrum
used by radio stations.

“Radio Company” means the Borrower and any Subsidiary, to the extent such Person
owns or operates a Radio Station.

“Radio Station” means, at any time (a) each radio broadcast station listed in
Schedule 1.01B hereto, (b) any radio broadcast station licensed by the FCC to
the Borrower or any of its Subsidiaries on, or at any time after, the Effective
Date. This definition of “Radio Station” may be used with respect to any single
television or radio station meeting any of the preceding requirements or all
such radio stations, as the context requires.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rentals” means, with reference to any period, the aggregate fixed amounts
payable by the Borrower and its Subsidiaries under any operating leases,
calculated on a consolidated basis for the Borrower and its Subsidiaries for
such period in accordance with GAAP.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time,
but not less than two Lenders if (a) there is more than one Lender and (b) one
Lender has Revolving Credit Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Revolving Commitments; provided that the Revolving Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Credit

 

19



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.07 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $30,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit A.

“S&P” means Standard & Poor’s.

“Schedule Effective Date” means, with respect to Schedule 3.13, the effective
date of such Schedule or any restatement of such Schedule, which effective date
shall be stated on such Schedule or restatement as provided in Section 5.19.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations owing to one or more Lenders or their respective Affiliates
and (b) Secured Swap Obligations owing to one or more Secured Swap Providers;
provided, that “Secured Obligations” shall exclude any Excluded Swap
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, each Secured Swap Provider, Lender and Affiliate to whom
Secured Obligations are owed, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article VIII, and the other
Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.

“Secured Swap Obligations” means any and all obligations of the Loan Parties
(including Swap Obligations), whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with all Swap Agreements owing to one or more Secured Swap Providers; provided,
that “Secured Swap Obligations” shall exclude any Excluded Swap Obligations.

“Secured Swap Providers” means any Person that, at the time it entered into a
Swap Agreement permitted under Section 6.07, was a Lender or an Affiliate of a
Lender; provided that at or prior to the time that any transaction relating to
such Swap Agreement is executed, such Lender or Affiliate party thereto (other
than JPMCB) shall have delivered written notice to the Administrative Agent that
such a transaction has been entered into and that it constitutes a Secured
Obligation entitled to the benefits of the Collateral Documents.

 

20



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Shared Services Agreement” means, with respect to a television or radio
broadcast station, a shared services agreement or other similar contractual
arrangement pursuant to which a Person, other than the Person holding the
broadcast License issued by the FCC with respect to such television or radio
broadcast station or an Affiliate of such Person, provides certain technical,
business, management, administrative, back-office or other services in support
of the business or operation of a second television or radio broadcast station
owned by another Person (who is not an Affiliate of the first Person).

“Shared Services Party” means, with respect to any Shared Services Station, any
Person (other than a Loan Party or a Person any equity of which is owned by a
Loan Party) that (a) holds, or Controls a Person that holds, the broadcast
License issued by the FCC with respect to such Shared Services Station, (b) in
connection therewith, is a party to a Sharing Arrangement with any Loan Party
with respect to such Shared Services Station, and (c) incurs any Indebtedness
that is required to be guaranteed by, or secured by any assets of, the Borrower
or any of its Subsidiaries.

“Shared Services Station” means a television or radio broadcast station, other
than a Broadcast Station, (including, without limitation, certain licenses
(including all permits, licenses and authorizations of the FCC with respect to
such station), equipment, real property, contracts and intellectual property and
other assets related to the operation of such station) that is subject to a
Sharing Arrangement entered into by a Loan Party.

“Sharing Arrangement” means any Shared Services Agreement, Joint Sales Agreement
or Local Marketing Agreement.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.20).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Strategic Shared Services Party” means any Person, other than a Shared Services
Party, that is a party to a Sharing Arrangement with any Loan Party.

 

21



--------------------------------------------------------------------------------

Annex I to First Amendment

 

“Strategic Sharing Arrangement” means, with respect to any Shared Services
Station, any Sharing Arrangement between a Loan Party or its Affiliates and a
Strategic Shared Services Party.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
with respect to which the securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held by the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means with respect to any Loan Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Television Broadcasting Business” means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services, operating Internet-based information services and selling
advertising for such services, and developing uses other than broadcasting for
the digital spectrum used by television stations.

“Television Company” means the Borrower and any Subsidiary, to the extent such
Person owns or operates a Television Station.

“Television Station” means, at any time (a) each television broadcast station
listed in Schedule 1.01C hereto, (b) any television broadcast station licensed
by the FCC to the Borrower or any of its Subsidiaries on, or at any time after,
the Effective Date. This definition of “Television Station” may be used with
respect to any single television station meeting any of the preceding
requirements or all such television stations, as the context requires.

“Total Leverage Ratio” means, on any date, the ratio of (a) the aggregate amount
of Consolidated Total Funded Debt on such date minus the sum of cash and Cash
Equivalents of the Borrower and its Subsidiaries on such date to (b) the average
annual EBITDA for the period of eight consecutive fiscal

 

22



--------------------------------------------------------------------------------

Annex I to First Amendment

 

quarters ended on such date. For the avoidance of doubt, the average annual
EBITDA for the period of eight consecutive fiscal quarters will be determined by
adding the EBITDA for each of such 8 quarters together and dividing by two.

“Trading with the Enemy Act” has the meaning assigned to it in Section 3.14.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Washington or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(B)(3).

“Withdrawal Liability” means liability under Section 4201 of ERISA to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of
Title IV of ERISA.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

23



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

SECTION 1.04 Calculation of Financial Covenants, and other Financial Ratios and
Results. With respect to the Borrower and its Subsidiaries, (a) in calculating
(i) financial covenants in accordance with the terms of Section 6.12, (ii) other
financial ratios or results of operations and (iii) financial performance in any
manner and (b) for financial reporting purposes under this Agreement, the
consolidated financial position and results of operations of (y) each Shared
Services Party, so long as Sharing Arrangements between such Shared Services
Party and the Borrower or any other Loan Party are in full force and effect, and
(z) each other entity (the “consolidated entity”) the accounts of which would be
consolidated with those of the Borrower and its Subsidiaries in the Borrower’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, shall be included as if such Shared
Services Party and such consolidated entity are subsidiaries of the Borrower,
provided that, notwithstanding the foregoing, for all purposes under this
Agreement (including financial reporting purposes), the financial results of
operations, Indebtedness and other financial performance and information of KMTR
shall be included in the calculations of all financial ratios, the determination
of all “buckets” and all other determinations under this Agreement as if KMTR
was a wholly-owned subsidiary of the Borrower; provided, however, none of the
representations, affirmative covenants, negative covenants, other covenants or
Events of Default shall apply to KMTR except as specifically provided for in
this Agreement.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

 

24



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.06. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $$100,000 and not less than $$100,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of three
(3) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

25



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or the other Loan Parties’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $8,500,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving

 

26



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against,

 

27



--------------------------------------------------------------------------------

Annex I to First Amendment

 

the Borrower’s obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.10(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank

 

28



--------------------------------------------------------------------------------

Annex I to First Amendment

 

shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day (or if such notice is received after 12:00 p.m.
on such Business Day, then on the succeeding Business Day) that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 105% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 105% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

SECTION 2.05 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 10:00 a.m.
Pacific time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date

 

29



--------------------------------------------------------------------------------

Annex I to First Amendment

 

such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.06 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

30



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.07 Termination and Reduction of Commitments; Increase in Revolving
Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

(c) The Borrower may from time to time reduce, the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.09, the sum of the Revolving Credit Exposures would exceed the
total Revolving Commitments.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(e) The Borrower shall have the right to increase the Revolving Commitment by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, (ii) the Borrower may make
a maximum of three such requests, (iii) the Administrative Agent and the Issuing
Bank have each approved the identity of any such new Lender, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(v) the procedures described in Section 2.07(f) and Section 5.17 have been
satisfied.

 

31



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(f) Any amendment hereto for an increase to the Revolving Commitment shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrower
and the Lender(s) being added or increasing their Commitment, subject only to
the approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $80,000,000. As a condition precedent to such an increase,
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects, except to the
extent that such representations and warranties (1) are already qualified by
materiality, in which case they are true and correct in all respects, and
(2) specifically refer to an earlier date, in which case they are true and
correct as of such earlier date, and (B) no Default exists prior to, at the time
of or after giving effect to such increase.

(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding ABR Loans shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages. Eurodollar Loans shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.

SECTION 2.08 Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to

 

32



--------------------------------------------------------------------------------

Annex I to First Amendment

 

the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in the form of the Revolving Note or otherwise
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.09 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section.

(b) In the event and on such occasion that the total Revolving Credit Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall prepay the
Revolving Loans and/or LC Exposure in an aggregate amount equal to such excess.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 10:00 a.m., Pacific time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 10:00 a.m., Pacific time one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11.

SECTION 2.10 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount by which such Lender’s Revolving Commitment exceeds its Revolving
Credit Exposure during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment terminates; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure.
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed (subject to Section 9.15) on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

33



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
Business Day of each January, April, July and October following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed (subject to
Section 9.15) on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (subject to Section 9.15).

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to
Section 2.11(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the

 

34



--------------------------------------------------------------------------------

Annex I to First Amendment

 

end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Revolving Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed (subject to Section 9.15) on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the

 

35



--------------------------------------------------------------------------------

Annex I to First Amendment

 

foregoing shall be to increase the cost to such Lender or such other Recipient
of making or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to

 

36



--------------------------------------------------------------------------------

Annex I to First Amendment

 

such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such

 

37



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set-off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

38



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

39



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Issuing Bank. For purposes of this Section 2.15, the term “Lender” includes
any Issuing Bank.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to
10:00 a.m., Pacific time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1301 Second Avenue, Floor 24, Seattle WA, 98101, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral (other than FCC Licenses) received by the
Administrative Agent (i) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower), or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from the Borrower (other

 

40



--------------------------------------------------------------------------------

Annex I to First Amendment

 

than in connection with Banking Services Obligations or Secured Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrower (other than in connection with Banking Services
Obligations or Secured Swap Obligations), third, to pay interest then due and
payable on the Loans ratably, fourth, to prepay principal on the Loans and
unreimbursed LC Disbursements and to pay any amounts owing with respect to
Banking Services Obligations and Secured Swap Obligations, ratably, fifth, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.14. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents (other than the
KMTR Guarantee), may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Borrower pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of the Borrower maintained with the Administrative Agent. The Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents (other
than the KMTR Guarantee) and agrees that all such amounts charged shall
constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents
(other than the KMTR Guarantee).

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

41



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b), 2.16(e) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender becomes Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.13 or 2.15) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any

 

42



--------------------------------------------------------------------------------

Annex I to First Amendment

 

such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(j)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 2.10
shall be adjusted in accordance with such non-Defaulting Lenders’ Applicable
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and

 

43



--------------------------------------------------------------------------------

Annex I to First Amendment

 

letter of credit fees payable under Section 2.10 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank, to defease any risk to it in respect
of such Lender hereunder.

(e) In the event that the Administrative Agent, the Borrower, and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.19 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Secured Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.19 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.19 shall survive the
termination of this Agreement.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power, authority, and
Authorizations to carry on its business as now conducted and, except

 

44



--------------------------------------------------------------------------------

Annex I to First Amendment

 

where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate and each Loan Party’s organizational powers and have been
duly authorized by all necessary corporate and other organizational actions and,
if required, stockholder action. The Loan Documents to which each Loan Party is
a party have been duly executed and delivered by such Loan Party and constitute
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject as to enforcement of remedies to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. Neither the Transactions nor
the granting of Liens pursuant to the Collateral Documents (including, but not
limited to, the perfection or maintenance of the Liens created under the
Collateral Documents and the first priority nature thereof and the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral (other than FCC Licenses) pursuant to
the Collateral Documents) (a) require any consent, Authorizations, or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except that (i) certain of the Loan Documents may have to be filed
with the FCC and the Securities and Exchange Commission after the Effective Date
and (ii) the prior approval of the FCC will be required for the Lenders to
exercise certain of their rights with respect to the Broadcast Stations,
(b) will violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2011, reported on by
PricewaterhouseCoopers, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2012,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the other Loan Parties, taken as a whole.

 

45



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good and indefeasible title
to, or valid leasehold interests in, all its real and personal property, free of
all Liens other than those permitted by Section 6.02.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the business of the Borrower and the other Loan Parties taken as a
whole, as currently conducted, a correct and complete list of which, as of the
date of this Agreement, is set forth on Schedule 3.05, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Financial
Officers, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Loan Parties has filed or caused to be filed all
Federal and all other material tax returns which are required to be filed and
has paid all taxes shown to be due and payable on

 

46



--------------------------------------------------------------------------------

Annex I to First Amendment

 

said returns or on any material assessments made against it or any of its
property by any Governmental Authority other than (a) any taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the applicable Loan Party, and (b) taxes imposed by any
Governmental Authority with respect to which a failure to make payment could
not, by reason of the amount thereof or of the remedies available to such
Governmental Authority, reasonably be expected to have a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such taxes, except as permitted by Section 6.02(g).

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for ongoing
funding purposes in the most recent actuarial report for the Plan) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $5,000,000 the fair market value of the assets of such Plan.

SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12 USA PATRIOT Act.

(a) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Financial Officers, any of their respective Affiliates over which any of the
foregoing exercises management control (each, a “Controlled Affiliate”) is a
Prohibited Person, and the Borrower, its Subsidiaries and, to the knowledge of
the Financial Officers, such Controlled Affiliates are in compliance with all
applicable orders, rules and regulations of OFAC.

(b) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Financial Officers, any of their respective Affiliates: (i) is targeted by
United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; (iii) is a Prohibited Person; or (iv) is named, identified or
described on any list of Persons with whom United States Persons may not conduct
business, including any such blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list or other such lists published or maintained by the United States,
including OFAC, the United States Department of Commerce or the United States
Department of State.

 

47



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 3.13 Material Agreements. All agreements and contracts to which any Loan
Party is a party or is bound as of the date of this Agreement or the most recent
Schedule Effective Date and which are material to the Borrower and the other
Loan Parties on a consolidated basis are listed on Schedule 3.13, as updated in
accordance with Section 5.19. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement listed on Schedule 3.13, except to the extent
that such default is an immaterial breach or breach of an immaterial provision,
or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.

SECTION 3.14 Embargoed Person. (a) None of Borrower’s assets constitute property
of, or are beneficially owned, directly or indirectly, by any Person targeted by
economic or trade sanctions under US law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading With the
Enemy Act”), any of the foreign assets control regulations of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or regulations promulgated thereunder
or executive order relating thereto (which includes, without limitation,
(i) Executive Order No. 13224, effective as of September 24, 2001, and relating
to Blocking Property and Prohibiting Transaction With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (ii) the USA PATRIOT Act), if the result of such
ownership would be that any Loan made by any Lender would be in violation of law
(“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in the Borrower if the result of such interest would be that any Loan
would be in violation of law; (c) the Borrower has not engaged in business with
Embargoed Persons if the result of such business would be that any Loan made by
any Lender would be in violation of law; and (d) neither the Borrower nor any
Controlled Affiliate (i) is or will become a “blocked person” as described in
the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (ii) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”. For
purposes of determining whether or not a representation is true or a covenant is
being complied with under this Section 3.14, the following shall be disregarded
(i) the ownership of publicly traded stock or other publicly traded securities
or (ii) the beneficial ownership of any collective investment fund.

SECTION 3.15 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Borrower and all other
Loan Parties (on a consolidated basis), at a fair valuation, will exceed its or
their debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of the property of the Borrower and all other Loan
Parties (on a consolidated basis) will be greater than the amount that will be
required to pay the probable liability of its or their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and all other Loan
Parties (on a consolidated basis) will be able to pay its or their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and all other
Loan Parties (on a consolidated basis) will not have unreasonably small capital
with which to conduct the business in which it or they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary; provided that as to the Obligations, the
representations set forth in this clause (b) of the Loan Parties other than the
Borrower shall be on a consolidated basis.

 

48



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 3.16 Capitalization and Subsidiaries. Schedule 3.16 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
and all of the Borrower’s Subsidiaries and (b) the type of entity of the
Borrower and each of its Subsidiaries. All of the issued and outstanding Equity
Interests of the Borrower and its Subsidiaries has been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and is fully paid and non-assessable.

SECTION 3.17 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
(other than FCC Licenses) in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral (other than FCC
Licenses), securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral (other than FCC Licenses) except in the case of (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law and (b) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral (other than FCC Licenses).

SECTION 3.18 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Financial Officers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except where the
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. All payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Loan Party or such Subsidiary, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.19 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

49



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 3.20 FCC Licenses.

(a) The Borrower and each of its Subsidiaries holds such validly issued FCC
Licenses as are necessary to operate their respective Broadcast Stations, and
each such FCC License is in full force and effect. The FCC Licenses of each Loan
Party as of the Effective Date are listed on Schedule 3.20, and each of such FCC
Licenses has the expiration date indicated on Schedule 3.20.

(b) As of the Effective Date, no Financial Officer has knowledge of any
condition imposed by the FCC as part of any FCC License which is neither set
forth on the face thereof as issued by the FCC nor contained in the rules and
regulations of the FCC applicable generally to stations of the type, nature,
class or location of the Broadcast Station in question. Each Broadcast Station
has been and is being operated in all material respects in accordance with the
terms and conditions of the FCC Licenses applicable to it and the Communications
Laws. To the knowledge of the Financial Officers, each Shared Services Station
has been and is being operated in all material respects in accordance with the
terms and conditions of the FCC broadcast licenses applicable to it and the
Communications Laws.

(c) (i) Except as otherwise set forth on Schedule 3.20, no proceedings are
pending or, to the knowledge of any Financial Officer are threatened, which may
result in the revocation, modification, non-renewal or suspension of any of the
FCC Licenses, the denial of any pending applications, the issuance of any cease
and desist order or the imposition of any fines, forfeitures or other
administrative actions by the FCC with respect to any Broadcast Station or its
operation, other than any matters which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and proceedings
affecting the television or radio broadcasting industry in general. (ii) To the
knowledge of the Financial Officers, no proceedings are pending or threatened,
which may result in the revocation, modification, non-renewal or suspension of
any of the FCC broadcast licenses necessary for the operation of any Shared
Services Station, the denial of any pending applications, the issuance of any
cease and desist order or the imposition of any fines, forfeitures or other
administrative actions by the FCC with respect to any Shared Services Station or
its operation, other than any matters which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and
proceedings affecting the television or radio broadcasting industry in general.

(d) (i) All reports, applications and other documents required to be filed by
the Borrower and any of its Subsidiaries with the FCC with respect to the
Broadcast Stations have been timely filed, and all such reports, applications
and documents are true, correct and complete in all respects, except where the
failure to make such timely filing or any inaccuracy therein could not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedule 3.20, no Financial Officer has knowledge of any
matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any of the FCC Licenses or the imposition
on the Borrower or such Subsidiary of any material fines or forfeitures by the
FCC, or which could reasonably be expected to result in the revocation,
rescission, reversal or modification of any Broadcast Station’s authorization to
operate as currently authorized under the Communications Laws. (ii) To the
knowledge of the Financial Officers, all reports, applications and other
documents required to be filed by any shared Services Party with the FCC with
respect to the Shared Services Stations have been timely filed, and all such
reports, applications and documents are true, correct and complete in all
respects, except where the failure to make such timely filing or any inaccuracy
therein could not reasonably be expected to have a Material Adverse Effect and
no Financial Officer has knowledge of any matters which could reasonably be
expected to result in the suspension or revocation of or the refusal to renew
any of the FCC broadcast licenses necessary for the operation of any Shared
Services Station or the imposition on the Shared Services Party of any material
fines or forfeitures by the FCC, or which could reasonably be expected to result
in the revocation, rescission, reversal or modification of any Shared Services
Station’s authorization to operate as currently authorized under the
Communications Laws.

 

50



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(e) On the Effective Date, there are no unsatisfied or otherwise outstanding
notices of apparent liability for forfeiture orders issued by the FCC with
respect to any Broadcast Station or its respective operations that could
reasonably be expected to result in a fine or payment in excess of $2,000,000 or
the loss of an FCC License. After the Effective Date, there are no unsatisfied
or otherwise outstanding material citations issued by the FCC with respect to
any Broadcast Station or its respective operations. The Borrower has delivered
to the Lenders true and complete copies of all FCC Licenses (including any and
all amendments and other modifications thereto) and all pending applications
relating thereto in effect on the Effective Date. To the knowledge of the
Financial Officers, there are no unsatisfied or otherwise outstanding material
citations issued by the FCC with respect to any Shared Services Station or its
respective operations.

SECTION 3.21 Condition of Broadcast Stations. All of the material properties,
equipment and systems of the Borrower, its Subsidiaries and the Broadcast
Stations are, and all material properties, equipment and systems to be added in
connection with any contemplated Broadcast Station expansion or construction
will be, in condition which is sufficient for the operation thereof in
accordance with past practice of the Broadcast Station in question and are and
will be in compliance with all applicable standards, rules or requirements
imposed by (a) any Governmental Authority including without limitation the FCC
and (b) any FCC License, in each case except where such noncompliance could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Financial Officers, all of the material properties, equipment and systems of
the Shared Services Stations are, and all material properties, equipment and
systems to be added in connection with any contemplated Shared Services Station
expansion or construction will be, in condition which is sufficient for the
operation thereof in accordance with past practice of the Shared Services
Station in question and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any Governmental Authority
including without limitation the FCC and (b) any FCC broadcast license, in each
case except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

SECTION 3.22 Use of Proceeds. The proceeds of the Revolving Loans will be used
for general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, the making of Restricted Payments and acquisitions permitted
by this Agreement.

SECTION 3.23 Fisher/KMTR Agreements. All Fisher/KMTR Agreements in effect on the
First Amendment Effective Date are listed on Schedule 1.01D, and full and
complete copies thereof have been delivered to the Administrative Agent together
with all exhibits, schedules, annexes and other documents related thereto or
executed in connection therewith. As of the date of the First Amendment, there
are no agreements among KMTR and the Borrower that are not disclosed on Schedule
1.01D.

SECTION 3.24 Cross-Default and Cross-Guarantee.

(a) Cross-Default. The provisions of this Agreement are effective to provide
that the occurrence of a KMTR Event of Default under the KMTR Credit Agreement
will result in an Event of Default under this Agreement until such time as the
obligations of KMTR under the KMTR Credit Agreement and the other KMTR Loan
Documents are paid and satisfied in full.

 

51



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(b) Cross-Guarantee. The KMTR Guarantee of the KMTR Obligations executed by the
Borrower is effective to bind the Borrower to an unconditional guarantee of the
KMTR Obligations, and is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by debtor relief laws and by general principles of
equity.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender.

(b) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Issuing Bank and the
Lenders and dated the Effective Date) of (i) counsel for the Borrower
substantially in the form of Exhibit D and (ii) FCC counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders, which opinion shall cover
such matters incident to the transactions contemplated herein and in the other
Loan Documents as the Administrative Agent may reasonably request and shall be
in form and substance reasonably satisfactory to the Administrative Agent, and
in each case covering such other matters relating to the Borrower and its
Subsidiaries, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.

(c) Governmental and Third Party Approvals. All material Authorizations and
third party approvals (including, without limitation, all FCC Licenses and
consents) necessary or appropriate in connection with this Agreement or the
other Loan Documents and the other transactions contemplated herein and in the
other Loan Documents shall have been obtained and shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose materially adverse conditions on this Agreement, the
other Loan Documents, or any of the other transactions contemplated herein or
therein.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of

 

52



--------------------------------------------------------------------------------

Annex I to First Amendment

 

organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization.

(e) Compliance Certificate. The Administrative Agent shall have received a
Compliance Certificate demonstrating compliance with the financial covenants set
forth in Section 6.12 as of a date acceptable to the Administrative Agent.

(f) Pro Forma Balance Sheet. A pro forma balance sheet of the Borrower and
Subsidiaries, prepared on a consolidated basis as at the last day of the
calendar month immediately preceding the Effective Date and after giving effect
to consummation of all transactions the subject of the Loan Documents and the
funding of and application of the proceeds of the initial Borrowings, in form
and substance satisfactory to the Administrative Agent and each Lender.

(g) Current Financial Statements. A copy of all current Financial Statements,
including (i) the unaudited consolidated Financial Statements, showing the
financial condition and results of operations of Borrower and its consolidated
Subsidiaries as of, and for the fiscal quarter ended on, September 30, 2012, and
(ii) the audited consolidated Financial Statements, showing the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of, and for the fiscal year ended on, December 31, 2011,
together with the opinion of its auditors containing only qualifications and
emphasis acceptable to the Required Lenders.

(h) No Default Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming (i) compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02 and
(ii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(i) Fees. The Lenders and the Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out of pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(j) Equity Interests. Stock certificates (which certificates shall not contain
any restriction on transfer not acceptable to the Administrative Agent)
evidencing all of the certificated equity interests of all Loan Guarantors;
undated, blank stock powers executed by the Borrower or other appropriate Loan
Party of the stock or other equity interest evidenced by such certificates; and
duly executed and completed confirmations of all Liens on all equity interests
of all Loan Guarantors.

(k) Transfer Restrictions. Evidence that all restrictions on transfer of any
interest in any equity of each Loan Guarantor contained in any organizational or
governance document of such entity, voting rights, warrant, option or similar
agreement related to such entity are waived or modified in form and substance
satisfactory to the Administrative Agent.

(l) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties and
assets of the Loan Parties are located, and such search shall reveal no liens on
any of the assets of the Loan Parties except for liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.

(m) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.

 

53



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
(other than FCC Licenses) described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(o) Insurance. The Administrative Agent shall have received evidence of
insurance coverage and endorsements naming the Administrative Agent, on behalf
of the Lenders, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral (other than FCC
Licenses), in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.

(p) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable) if the issuance of a Letter of Credit will
be required on the Effective Date.

(q) PATRIOT Act, Anti-Money Laundering, Etc.. The Administrative Agent shall
have received at least five (5) days prior to the Effective Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

(r) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Pacific time, on November 19, 2012 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects, except to the
extent that such representations and warranties are already qualified by
materiality, in which case they are true and correct in all respects, on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

54



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the date on which the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Borrower, on behalf of itself and each other Loan Party,
covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent, including their Public
Siders:

(a) within 120 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification commentary, emphasis or exception arising out of the scope of the
audit, or exception and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of the Borrower (i) in substantially the
form of Exhibit B (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12(a) and (b) and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

55



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) as soon as available, but in any event not more than 30 days after the end
of each fiscal year of the Borrower, a copy of the plan and forecast, including
a projected year end consolidated and consolidating balance sheet and a
quarterly income statement and cash forecast of the Borrower for the upcoming
fiscal year in form reasonably satisfactory to the Administrative Agent;

(f) promptly after the same become publicly available, copies of all periodic
and other reports and other materials distributed by the Borrower to its
shareholders generally, other than those filed with the Securities and Exchange
Commission;

(g) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(h) promptly following any written request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Company further agrees to clearly label the financial statements described
in clauses (a) and (b) (collectively, “Financial Statements”) with a notice
stating: “Confidential Financial Statements to be Provided to All Lenders,
Including Public-Siders” before delivering them to the Administrative Agent.

SECTION 5.02 Notices of Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, in the reasonable determination of a Financial
Officer, is reasonably likely to result in the payment or transfer of property
in the amount (in excess of insurance coverage) equal to or greater than
$2,500,000;

(c) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within two Business
Days);

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 FCC Information. As soon as possible and in any event within five
days after the receipt by the Borrower or any of its Subsidiaries from the FCC
or any other Governmental Authority or filing or receipt thereof by the Borrower
or any of its Subsidiaries, the Borrower will provide to the Administrative
Agent and the Lenders (a) any citation, notice of violation or order to show
cause issued by the FCC or any Governmental Authority with respect to the
Borrower or any of its Subsidiaries which is available to the Borrower or any of
its Subsidiaries, in each case which could reasonably be expected to have a
Material Adverse Effect and (b) if applicable, a copy of any notice or
application by the Borrower or any of its Subsidiaries requesting authority to
or notifying the FCC of its intent to cease broadcasting on any broadcast
station for any period in excess of ten days.

SECTION 5.04 FCC Licenses and Regulatory Compliance. The Borrower shall, and
shall cause each other Loan Party to, comply in all material respects with all
material terms and conditions of all FCC Licenses, all material Federal, state
and local laws, all material rules, regulations and administrative orders of the
FCC and all material state and local commissions or authorities which are
applicable to the Borrower and/or its Subsidiaries or any Loan Party or the
operation of the Broadcast Stations of the Borrower or any of its Subsidiaries
or other Loan Party.

SECTION 5.05 License Lapse. As soon as possible and in any event within five
days after the receipt thereof by the Borrower or any other Loan Party, the
Borrower will give the Administrative Agent and the Lenders notice of any lapse,
termination or relinquishment of any material License, permit or other
Authorization from the FCC or other Governmental Authority held by the Borrower
or any other Loan Party, or any failure of the FCC or other Governmental
Authority to renew or extend any such License, permit or other Authorization for
the usual period thereof and of any complaint or other matter filed with or
communicated to the FCC or other Governmental Authority, of which any Financial
Officer or any Loan Party has knowledge and in any such case which could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.06 Existence; Conduct of Business. The Borrower will, and will cause
each other Loan Party to, (a) do or cause to be done all things necessary (i) to
preserve, renew and keep in full force and effect (A) its legal existence and
(B) the rights, qualifications, licenses, permits, privileges and franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of the business of the Borrower and the other Loan
Parties taken as a whole, and (ii) maintain all requisite authority to conduct
its business in each jurisdiction in which it operates any Broadcast Station or
provides services to any Shared Services Station; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

SECTION 5.07 Payment of Obligations. The Borrower will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such other Loan Party has

 

57



--------------------------------------------------------------------------------

Annex I to First Amendment

 

set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08 Maintenance of Properties. The Borrower will, and will cause each
other Loan Party to, keep and maintain all property material to the conduct of
the business of the Borrower and the other Loan Parties taken as a whole in good
working order and condition, ordinary wear and tear excepted.

SECTION 5.09 Books and Records; Inspection Rights. The Borrower will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender (including employees of the Administrative Agent, any Lender
or any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.10 Compliance with Laws and Contracts. The Borrower will, and will
cause each other Loan Party to, comply with all laws (including Environmental
Laws), rules, regulations and orders of any Governmental Authority and any
material contract or agreement (including all Requirements of Law) applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.11 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for the purposes set forth in Section 3.22. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support the Loan Parties.

SECTION 5.12 Accuracy Of Information. The Borrower will, and will cause each
other Loan Party to, ensure that any information, including financial statements
or other documents, furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 5.12.

SECTION 5.13 Insurance. The Borrower will, and will cause each other Loan Party
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the

 

58



--------------------------------------------------------------------------------

Annex I to First Amendment

 

same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained and endorsements reasonably requested by the Administrative Agent.

SECTION 5.14 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.15 Depository Banks. Not later than six (6) months following the
Effective Date, each Loan Party will maintain JPMCB as its principal depository
bank to the extent that the fees, charges, interest, payments, and other account
arrangements are reasonably competitive with those of similar banks in the
marketplace, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business; provided that the Loan Parties may maintain with banks other than
JPMCB (a) deposit accounts with aggregate balances not to exceed $1,000,000 in
all such accounts, (b) deposit accounts with aggregate balances not to exceed
$5,000,000 in all such accounts to secure reimbursement obligations with respect
to letters of credit permitted by Section 6.01(k), and (c) payroll and benefit
accounts; provided further that the accounts described in the foregoing
clauses (a) and (c) shall not be subject to any control agreements in favor of
parties other than Administrative Agent. In the event the Borrower determines
JPMCB is not competitive as described in the first sentence of this Section, the
Loan Parties may maintain their deposit accounts with an institution other than
JPMCB; provided that the Administrative Agent receives a deposit account control
agreement for such accounts other than accounts listed in clauses (a), (b) and
(c) above, by the later to occur of (i) six (6) months following the Effective
Date and (ii) the establishment of such account, such control agreement to be
reasonably satisfactory to the Administrative Agent executed by each institution
holding any such deposit accounts and each Loan Party owning such deposit
accounts.

SECTION 5.16 Additional Collateral; Further Assurances.

(a) Subject to applicable law, the Borrower shall cause each of its domestic
Subsidiaries formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit E hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral (other than FCC Licenses).

(b) The Borrower and each Loan Guarantor will cause (i) 100% of the issued and
outstanding Equity Interests of each of its domestic Subsidiaries and (ii) 66%
(or such greater percentage that, due to a change in applicable law after the
date hereof, (A) could not reasonably be expected to cause the undistributed
earnings of such foreign Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such foreign Subsidiary’s U.S.
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests

 

59



--------------------------------------------------------------------------------

Annex I to First Amendment

 

entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary
directly owned by the Borrower or any domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.

(c) Without limiting the foregoing, the Borrower will, and will cause each
domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.

(d) If any material assets, excluding real property with a fair market value
less than $15,000,000 and, so long as applicable Law does not permit a lien on
such Licenses, FCC Licenses, are acquired by the Borrower or any Loan Guarantor
after the Effective Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

SECTION 5.17 License Subsidiaries.

(a) License Subsidiaries must be wholly-owned domestic Subsidiaries of the
Borrower created or formed in accordance with the terms of Section 5.16 and
designated by the Borrower as a “License Subsidiary” hereunder by written prior
notice to the Administrative Agent thereof. License Subsidiaries shall be single
purpose entities created and formed only for the sole purpose of holding
Authorizations for Broadcast Stations.

(b) Upon any acquisition permitted under Section 6.04(d), the Borrower shall
cause the acquired Authorizations relating to each acquired Broadcast Station to
be acquired by, and held in, one or more License Subsidiaries.

(c) Upon the occurrence and during the continuance of any Event of Default, the
Borrower shall promptly, but in any event not more than 90 Business Days, cause
the all of the Authorizations relating to each Broadcast Station held by such
Borrower and each other Loan Party to be transferred to a License Subsidiary.

(d) Each License Subsidiary will, and the Borrower will cause each License
Subsidiary to, maintain its Equity Interests and properties subject to a prior
first Lien securing the Secured Obligations.

(e) Each License Subsidiary will, and the Borrower will cause each License
Subsidiary to, (i) be formed and organized, and operate, in each case solely for
the purpose of holding the

 

60



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Authorizations directly, and not hold or own any assets other than (A) the
Authorizations, and (B) licenses with the Subsidiaries of the Borrower related
to the use of the Authorizations, (ii) do all things necessary under applicable
law and its organizational documents to observe organizational formalities and
to preserve its existence, and not amend, modify or otherwise change its
certificate of organization or operating agreement, or allow the same to be
amended, modified or otherwise changed, without the prior written consent of
Administrative Agent, (iii) maintain all of its books, records, financial
statements and bank accounts separate from those of any Affiliate, (iv) be, and
at all times hold itself out to the public as, a legal entity separate and
distinct from any other entity, including its members, correct any known
misunderstanding regarding its status as a separate entity, conduct business in
its own name, not identify itself as a division or part of its members and
maintain and utilize separate stationary, invoices and checks, (v) maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations,
(vi) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate or any other Person and (vii) not be, and not hold itself out
to be, responsible for the debts or obligations of any other Person.

SECTION 5.18 Landlords’ Waivers. Within 120 days after the Effective Date,
Borrower will use commercially reasonable efforts to provide to Administrative
Agent a duly executed landlord’s waiver, in form and substance acceptable to
Administrative Agent in its sole discretion, with respect to Borrower’s
leasehold interest in Fisher Plaza.

SECTION 5.19 Changes to Certain Representations. Not later than thirty days
after the last day of each fiscal quarter of Borrower during which any
information disclosed on Schedule 3.13 to this Agreement changed, Borrower shall
deliver to Administrative Agent an updated Schedule 3.13 (which updates shall
restate (and not supplement) such Schedule in its entirety); provided, the
delivery of an updated Schedule 3.13 shall not be deemed a waiver of any
(a) obligation of any Loan Party under any Loan Document, or (b) representation
or warranty of Borrower with respect to such Schedule during the period such
Schedule was effective. Each representation and warranty made as of a particular
Schedule Effective Date shall be deemed made as of such Schedule Effective Date
and at all times thereafter until the Schedule Effective Date of the next
effective succeeding restated Schedule.

SECTION 5.20 Keepwell. The Borrower at the time the Loan Guaranty or the grant
of any security interest or other Lien under the Loan Documents, in each case,
by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally with each other Loan Party that is a
Qualified ECP Guarantor at such time, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Loan Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering Borrower’s or such Qualified ECP Guarantor’s
respective obligations and undertakings under this Section 5.20 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of Borrower and each
Qualified ECP Guarantor under this Section 5.20 shall remain in full force and
effect until the Secured Obligations have been indefeasibly paid and performed
in full. Borrower and each Qualified ECP Guarantor intends this Section 5.20 to
constitute, and this Section 5.20 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act. The Borrower shall cause each Loan Party that is a Qualified ECP Guarantor
at the time of determination to comply with the Section 5.20.

 

61



--------------------------------------------------------------------------------

Annex I to First Amendment

 

ARTICLE VI

Negative Covenants

Until the date on which the Commitments have expired or been terminated, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Borrower, on behalf of itself and each other Loan Party,
covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any other
Loan Party to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness, except reimbursement obligations with respect to letters of
credit, existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, Indebtedness of the Borrower to any Loan
Guarantor (other than a License Subsidiary) and of any Loan Guarantor (other
than a License Subsidiary) to the Borrower or any other Subsidiary (other than a
License Subsidiary), provided that Indebtedness of the Borrower to any
Subsidiary that is not a Loan Party and Indebtedness of any Loan Guarantor to
any Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, Guarantees by the Borrower of Indebtedness or
other obligations of any Loan Guarantor (other than a License Subsidiary) and by
any Loan Guarantor (other than a License Subsidiary) of Indebtedness of the
Borrower or any other Loan Guarantor (other than a License Subsidiary), provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, and
(ii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary on substantially the same terms
as the Indebtedness so Guaranteed is subordinated to the Secured Obligations (if
applicable);

(e) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, Indebtedness of the Borrower or any Loan
Guarantor (other than a License Subsidiary) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness constituting purchase money
Indebtedness permitted by this clause (e) shall not exceed $10,000,000 at any
time outstanding;

(f) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, Indebtedness of any Person that becomes a Loan
Guarantor (other than a License Subsidiary) after the date hereof; provided that
(i) such Indebtedness exists at the time such Person

 

62



--------------------------------------------------------------------------------

Annex I to First Amendment

 

becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $10,000,000 at any
time outstanding;

(g) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, other unsecured Indebtedness of the Borrower
and the Loan Guarantors (other than License Subsidiaries) in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding;

(h) obligations (contingent or otherwise) existing or arising under any Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;

(i) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, Guarantees by Borrower of the Indebtedness of
Shared Services Parties in an aggregate principal amount for all such Guarantees
not exceeding $20,000,000 at any time;

(j) letters of credit existing on the Effective Date and described on Schedule
6.01, provided that such letters of credit shall have expired or terminated
without any pending draw within 60 days after the Effective Date;

(k) so long as there exists no Default before and immediately after the
incurrence of such Indebtedness, all obligations, contingent or otherwise, as an
account party in respect of letters of credit and letters of guaranty in an
aggregate amount not exceeding $5,000,000 at any time outstanding; and

(l) indebtedness under the KMTR Guarantee.

SECTION 6.02 Liens. The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it (including any real property), or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

(a) Liens securing the Secured Obligations;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Loan Guarantor
(other than a License Subsidiary) existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Loan Guarantor and (ii) such Lien shall secure
only those obligations which it secures on the date hereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Loan Guarantor (other than a License Subsidiary) or
existing on any property or asset of any Person that becomes a Loan Guarantor
(other than a License Subsidiary) after the date hereof prior to the time such
Person becomes a Loan Guarantor (other than a License Subsidiary); provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

63



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Loan Guarantor (other than a License Subsidiary); provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) except with respect to Capital Lease
Obligations, the Indebtedness secured thereby does not exceed 80% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Loan Guarantor;

(f) landlords’ Liens;

(g) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves are maintained on the books of the
Borrower or a Loan Guarantor, as the case may be, in conformity with GAAP;

(h) Liens that secure Borrower’s or any Loan Party’s obligations under an option
to purchase or sell securities entered into in the ordinary course of such
Person’s cash management operations; and

(i) Liens on cash and Cash Equivalents, provided that such security interests
secure Indebtedness permitted by Section 6.01(k), such cash collateral not to
exceed $5,000,000 at any time.

SECTION 6.03 Fundamental Changes.

(a) The Borrower will not, and will not permit any other Loan Party to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all any substantial part of
its assets, or all or substantially all of the stock of any Loan Guarantor (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Loan Guarantor/Person
(other than a License Subsidiary) may merge into the Borrower in a transaction
in which the Borrower is the surviving corporation, (ii) any Loan Guarantor
(other than the Borrower) may merge into any Loan Party in a transaction in
which the surviving entity is a Loan Party, (iii) any Loan Guarantor (other than
a License Subsidiary) may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Loan Guarantor, (iv) any Loan Guarantor
(other than a License Subsidiary) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
and (v) any sales, transfers and dispositions permitted by Section 6.05 shall
not constitute a violation of this clause (a); provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

(b) The Borrower will not, and will not permit any other Loan Party to, engage
to any material extent in any business other than the Television Broadcasting
Business and Radio Broadcasting Business or businesses reasonably related
thereto, including, without limitation, any internet businesses reasonably
related to the businesses in which Borrower and the other Loan Parties are
engaged on the Effective Date.

 

64



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(c) The Borrower will not change its fiscal year from the fiscal year used by
the Borrower and the Loan Guarantors as of the Effective Date.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any other Loan Party to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), or enter into any Sharing Arrangement, or other
similar agreement for any new radio station or television station, except:

(a) Cash Equivalents;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c) investments by the Borrower and the Loan Guarantors (other than License
Subsidiaries) in Equity Interests in their respective Loan Guarantors (other
than License Subsidiaries);

(d) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, acquisitions in the Television
Broadcasting Business and Radio Broadcasting Business (including the acquisition
of a television broadcast station or radio broadcast station and all related
assets necessary to operate such television broadcast station or radio broadcast
station, the entering into of any Sharing Arrangement with a Shared Services
Party or other similar arrangement, and the acquisition of all or substantially
all of the Television Broadcasting Business or Radio Broadcasting Business
assets of another Person, or any Television Broadcasting Business, Radio
Broadcasting Business or division of another Person), provided that the Borrower
shall (A) if the aggregate consideration for such acquisition (including without
limitation cash paid and assumed debt) is greater than or equal to $20,000,000,
provide to the Administrative Agent a pro forma Compliance Certificate
demonstrating compliance with the financial covenants set forth in Section 6.12
(but for purposes of Total Leverage Ratio, calculating Consolidated Total Funded
Debt as of such date), before, at the time of and after giving effect to such
acquisition and (B) comply with all other provisions of this Agreement
including, without limitation, Section 5.17;

(e) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, Guarantees of Indebtedness
permitted by Section 6.01;

(f) loans or advances made by a Loan Party (other than a License Subsidiary) to
its employees on an arms-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $250,000 to any employee and up to
a maximum of $1,000,000 in the aggregate at any one time outstanding;

(g) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, investments in the form of
Swap Agreements permitted by Section 6.07;

(h) investments of any Person existing at the time such Person becomes a Loan
Guarantor or consolidates or merges with the Borrower or any of the Loan
Guarantors (including in connection with a permitted acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

 

65



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(i) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(j) investments constituting a loan permitted by Section 6.01(c);

(k) Guarantees by Loan Parties of the Secured Obligations;

(l) so long as there exists no Default before and immediately after entering
into such arrangements, Sharing Arrangements with Shared Services Parties so
long as the aggregate amount of all Guarantees or other Liens on assets and
properties of Borrower and any other Loan Parties or exposure of Borrower and
any other Loan Parties in connection therewith does not exceed $20,000,000 in
the aggregate at any time outstanding;

(m) so long as there exists no Default before and immediately after entering
into such arrangements, Strategic Sharing Arrangements;

(n) Asset Swap Transactions, other than any Asset Swap Transaction resulting in
the disposition of either Television Station KOMO in Seattle, Washington or KATU
TV in Portland, Oregon; and

(o) investments made in accordance with the terms of the Fisher/KMTR Agreements.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any other
Loan Party to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, including by the entry of Borrower or
any of its Subsidiaries into a Loan Party Sharing Arrangement, nor will the
Borrower permit any Loan Party to issue any additional Equity Interest in such
Loan Party (other than to the Borrower or another Loan Party in compliance with
Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Loan Guarantor
(other than a License Subsidiary), provided that sales, transfers and
dispositions to a License Subsidiary shall be limited to Authorizations for
Broadcast Stations in accordance with the terms of Section 5.17 and
Section 6.12;

(c) loans or advances made by the Borrower to any Loan Guarantor (other than a
License Subsidiary) and made by any Loan Guarantor (other than a License
Subsidiary) to the Borrower or any other Loan Guarantor;

(d) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, sales, transfers and
dispositions of Cash Equivalents and other investments permitted by clause (i)
of Section 6.04;

(e) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, sale and leaseback
transactions permitted by Section 6.06;

 

66



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Loan Guarantor;

(g) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, sales, transfers and other
dispositions of assets that are not permitted by any other paragraph of this
Section, provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $25,000,000 during any fiscal year of the Borrower and
(ii) notwithstanding the foregoing, in no event shall the Borrower or any
Subsidiary be permitted to sell, transfer, lease or otherwise dispose of any
asset that is (A) Equity Interests in a Loan Guarantor unless all Equity
Interests in such Loan Guarantor are sold and (B) all or any material portion of
the operating assets necessary for the operation of (x) Television Station KOMO
in Seattle, Washington and/or (y) Television Station KATU TV in Portland, Oregon
(or any Equity Interest of any entity owning either such Television Station);

(h) Asset Swap Transactions, other than any Asset Swap Transaction resulting in
the disposition of all or any material portion of the operating assets necessary
for the operation of either Television Station KOMO in Seattle, Washington or
KATU TV in Portland, Oregon;

(i) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, the entry of Borrower or any
of its Subsidiaries into any Loan Party Sharing Arrangement other than with
respect to Television Station KOMO in Seattle, Washington or KATU TV in
Portland, Oregon; provided that (i) at least five Business Days prior to the
entry into any Loan Party Sharing Arrangement, the Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, a copy of each of the definitive documents governing such
Loan Party Sharing Arrangement, (ii) at no time shall more than 15% of EBITDA of
Borrower and its Subsidiaries, determined based on the annual average of the
eight consecutive fiscal quarter periods most recently ended, be attributable to
Broadcast Stations that are subject to Loan Party Sharing Arrangements, and
(iii) such Loan Party Sharing Arrangement does not contemplate, and is not
related, directly or indirectly, to, the disposition by Borrower or any of its
Subsidiaries of a material portion of the assets of the Broadcast Station to
which such Loan Party Sharing Arrangement relates; and

(j) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, sales, transfers and other
dispositions of Equity Interests meeting each of the following qualifications:
(i) such Equity Interests were owned by the Borrower on the Effective Date,
(ii) such Equity Interests are in a Person that does not own broadcast tower
assets, (iii) the Borrower, its Subsidiaries and Affiliates collectively have
never Controlled such Person and (iv) the Borrower, its Subsidiaries and
Affiliates collectively have never owned 51% or more of the issued and
outstanding Equity Interests.

SECTION 6.06 Sale and Leaseback Transactions. The Borrower will not, nor will it
permit any Loan Party to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except, so
long as at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, (a) for any such sale of any
fixed or capital assets by the Borrower or any Loan Guarantor (other than a
License Subsidiary) that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within 90
days after the Borrower or such Loan Guarantor acquires or completes the
construction of such fixed or capital asset and (b) the sale and leaseback of
interests in real

 

67



--------------------------------------------------------------------------------

Annex I to First Amendment

 

property, fixtures (including broadcast towers) and equipment, the value of such
real property, fixtures and equipment not to exceed in the aggregate $10,000,000
in any fiscal year of the Borrower, so long as the Borrower provides to
Administrative Agent such duly executed landlords’ waivers as Administrative
Agent may request at any time in its sole discretion, with respect to any such
property.

SECTION 6.07 Swap Agreements. The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreement, except, so long as at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (a) Swap Agreements entered into to hedge or
mitigate risks to which the Borrower or any Loan Guarantor (other than a License
Subsidiary) has actual exposure (other than those in respect of Equity Interests
of the Borrower or any Loan Guarantor (other than a License Subsidiary)), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest bearing liability or investment of the Borrower or any Loan Guarantor
(other than a License Subsidiary).

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Restricted Payments. The Borrower will not, and will not permit any other
Loan Party to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (i) the Borrower may make Restricted Payments
with respect to its Equity Interests if (A) no Default exists prior to, at the
time of or after giving effect to such Restricted Payment, and (B) for
Restricted Payments in excess of $5,000,000 (but excluding the $10 per share
special dividend announced by the Borrower on August 27, 2012), not later than
the proposed date of payment and not more than 45 days before the proposed date
of payment of such Restricted Payment, the Borrower delivers to the
Administrative Agent a Compliance Certificate, completed on a pro forma basis
giving effect to such Restricted Payment, demonstrating compliance with this
Agreement (but for purposes of calculating Total Leverage Ratio, calculating
Consolidated Total Funded Debt as of such date), provided that with respect to
the redemption or repurchase of Equity Interests in the Borrower in an aggregate
amount equal to or less than $25,000,000, prior notice shall not be required,
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, and (iii) the Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and the Loan Guarantors.

(b) No Loan Party will, make or agree to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, payment of regularly scheduled
interest and principal payments as and when due in respect of any Indebtedness,
other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof;

(iii) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness; and

 

68



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(iv) so long as at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, prepayment of any Indebtedness
except Subordinated Indebtedness.

SECTION 6.09 Transactions with Affiliates. The Borrower will not, and will not
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Loan Party than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Loan Guarantor not involving any other Affiliate, (c) any investment permitted
by Sections 6.04(c), 6.04(d) or 6.04(j), (d) any Indebtedness permitted under
Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of board
service fees to directors of the Borrower or any Loan Guarantor who are not
employees of the Borrower or any Loan Guarantor, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of the Borrower or the Loan Guarantors in the
ordinary course of business, (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements or arrangements, equity incentive, cash incentive,
stock ownership, stock options, stock ownership plans and similar plans approved
by the Borrower’s board of directors, (i) intercompany transactions not
prohibited by this Agreement, and (j) the entering into of any Sharing
Arrangement permitted hereunder.

SECTION 6.10 Restrictive Agreements. The Borrower will not, and will not permit
any other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Loan Party to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Loan Party or to Guarantee Indebtedness of the
Borrower or any other Loan Party; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Loan Guarantor pending such sale, provided such restrictions and conditions
apply only to the Loan Guarantor that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured purchase money
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.

 

69



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 6.11 Amendment of Material Documents. The Borrower will not, nor will it
permit any other Loan Party to

(a) amend, modify or waive any of its rights under (i) any agreement relating to
any Indebtedness (other than the Secured Obligations), to the extent any such
amendment, modification or waiver would make such Indebtedness impermissible
under Section 6.01, (ii) its certificate of incorporation, by laws, operating,
management or partnership agreement or other organizational documents, to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders, or (iii) any Network Affiliation Agreement, Radio Affiliation
Agreement or material retransmission agreement, to the extent any such
amendment, modification or waiver would be materially adverse to the Lenders; or

(b) until such time that the obligations of KMTR under the KMTR Credit Agreement
and the other KMTR Loan Documents are paid and satisfied in full and except to
the extent any such event or occurrence could not reasonably be expected to be
materially adverse to the Lenders (i) modify, change, consent to, waive any
provision with respect to, or otherwise not comply with or effectuate any change
to, any written agreement between or among the Borrower and KMTR, or any Loan
Party and any KMTR Loan Party, including, without limitation, the Fisher/KMTR
Agreements, except (1) any immaterial clarifying amendment correcting an error
and (2) any amendment requested or required by a Governmental Authority and so
long as, in each case, no consent fee is payable in connection therewith,
(ii) allow any Fisher/KMTR Agreement to lapse, expire or terminate, or otherwise
not be in full force and effect against any party thereto, (iii) permit, allow
or suffer to exist any Fisher/KMTR Agreement then in effect to be subject to a
Lien or security interest, other than on behalf of the Lenders and the KMTR Bank
to secure the Secured Obligations and the KMTR Obligations or (iv) enter into
any other agreement or other transaction between any Loan Party and any KMTR
Loan Party except to the extent such agreement or transaction is in the ordinary
course of business and is in each case on terms not less favorable to the Loan
Parties and the KMTR Loan Parties than are obtainable in an arm’s length third
party transaction, except, in each case, the Fisher/KMTR Agreements set forth on
Schedule 1.01D.

SECTION 6.12 Financial Covenants.

(a) Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio to be less than 1.25 to 1.00 as of the last day of any fiscal
quarter of the Borrower for the four-fiscal quarter period then ended, and
demonstrated quarterly in the Compliance Certificate.

(b) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
to be more than 3.50 to 1.00 as of the last day of any fiscal quarter of the
Borrower for the four-fiscal quarter period then ended, and demonstrated
quarterly in the Compliance Certificate.

SECTION 6.13 License Subsidiaries. No License Subsidiary will, and the Borrower
will not permit any License Subsidiary to,

(a) incur any Indebtedness or obligation, secured or unsecured, direct or
indirect, absolute or contingent,

(b) have or maintain any employees, or operate as anything other than a holding
company for Authorizations,

 

70



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(c) make any acquisition, investment, loans or advances to any Person, or enter
into any Sharing Arrangement with a Shared Services Party, or other similar
agreement to acquire any radio station or television stations,

(d) dispose of any assets (other than pursuant to the entry of such License
Subsidiary into a Loan Party Sharing Arrangement pursuant to the terms and
subject to the conditions of Section 6.05(i)), provided that, if the related
operating company for any particular Broadcast Station is being sold in
accordance with the terms of this Agreement, the related Authorizations for such
Broadcast Station may be sold in connection therewith,

(e) acquire obligations or securities of any other Subsidiary or Affiliate, or
acquire any assets other than Authorizations related to the Broadcast Stations;

(f) engage in or suffer any dissolution, winding-up, liquidation, consolidation
or merger in whole or in part,

(g) permit or allow any Lien on any of its Equity Interests or properties other
than Liens securing the Secured Obligations, or

(h) commingle its funds or other assets with those of any Affiliate or any other
Person.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable
and such failure shall continue for five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect, except to the extent that such representation or warranty
is already qualified by materiality in which case it is incorrect in any
respect, when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.06 (with respect to a Loan Party’s
existence) or 5.11 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five days after the earlier of knowledge by a
Financial Officer of the Borrower of such breach or notice thereof from the

 

71



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Section 5.01,
5.02 (other than Section 5.02(a)), 5.03, 5.05 through 5.07, 5.09 or 5.12 of this
Agreement or (ii) 30 days after the earlier of knowledge by a Financial Officer
of such breach or notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement or any Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after the
expiration of any applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) (i) any Loan Party shall fail to have all Authorizations necessary or
required to operate any of the Broadcast Stations owned by it, or any FCC
License relating to the Broadcast Stations owned by it shall be terminated,
forfeited or revoked or shall fail to be renewed for any reason whatsoever, or
shall be modified, in each case, in a manner which would have a Material Adverse
Effect; or (ii) any Loan Party shall fail to have all FCC Licenses necessary or
required to operate any Material Station owned by it, or any FCC License
relating to any Material Station owned by it shall be modified in a manner that
could reasonably be expected to result in a Material Adverse Effect, shall be
terminated, forfeited or revoked or shall fail to be renewed for any reason
whatsoever;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(j) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(k) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

72



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Loan Party, any Subsidiary of
any Loan Party or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or any Subsidiary of any
Loan Party to enforce any such judgment or any Loan Party or any Subsidiary of
any Loan Party shall fail within 30 days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(n) a Change in Control shall occur;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty or any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document and any
such failure shall continue for 15 days after the earlier of knowledge by a
Financial Officer of such breach or notice thereof from the Administrative
Agent;

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms, other than as a
result of a change in any applicable Law, or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms;

(r) the subordination of any Subordinated Indebtedness is challenged, nullified,
or otherwise deemed unenforceable;

(s) with respect to any Loan Party, a material Network Affiliation Agreement
with a Major Television Network (other than a Network Affiliation Agreement that
is not in respect of the primary affiliation of a Television Station or a
Network Affiliation Agreement which is replaced by another comparable network
affiliation agreement with a Major Television Network before it ceases to be
effective and there is no period during which such Loan Party is not
broadcasting all scheduling provided by the preceding or succeeding Major
Television Network) ceases to be in full force and effect;

(t) (i) with respect to any Material Station or any other material Broadcast
Station, the License Subsidiary with respect to such Material Station or
Broadcast Station shall at any time cease to be a wholly-owned Subsidiary of the
Borrower; or (ii) the Borrower shall, or after the creation of any License
Subsidiary, any License Subsidiary shall, as applicable, at any time cease to
continue to hold the FCC License relating to such Material Station or Broadcast
Station;

 

73



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(u) Any Sharing Arrangement shall (i) be revoked, cancelled, terminated or
expired by its terms and not renewed or any default has occurred under any
Sharing Arrangement, in each case which would have a Material Adverse Effect or
(ii) cause any Loan Party not to comply with the multiple ownership rules of the
Communications Laws, which non-compliance would have a Material Adverse Effect;
or

(v) (i) any event or condition occurs that results in any Material Indebtedness
pursuant to which a Loan Party is a guarantor becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such
Indebtedness pursuant to which a Loan Party is a guarantor or any trustee or
agent on its or their behalf to cause any such Indebtedness pursuant to which a
Loan Party is a guarantor to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
or (ii) any event or condition occurs that results in any Indebtedness of a
Shared Services Party in an aggregate principal amount exceeding $5,000,000
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Indebtedness of a Shared Services Party or any trustee or agent on
its or their behalf to cause any such Indebtedness of a Shared Services Party to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (v) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or

(w) until such time that the obligations of KMTR under the KMTR Credit Agreement
and the other KMTR Loan Documents are paid and satisfied in full and except to
the extent any such event or occurrence could not reasonably be expected to be
materially adverse to the Lenders, (i) any of the Fisher/KMTR Agreements shall
be terminated or cease to be in full force and effect for any reason; (ii) any
of the Fisher/KMTR Agreements or any provision thereof shall be breached by any
party thereto or otherwise shall be in default; or (iii) for any reason, the
Borrower shall cease to manage KMTR in the manner established by the Borrower
and KMTR on the First Amendment Effective Date; or

(x) until such time that the obligations of KMTR under the KMTR Credit Agreement
and the other KMTR Loan Documents are paid and satisfied in full, (i) any one or
more of the following shall occur: the KMTR Guarantee is terminated, or the KMTR
Guarantee ceases to be binding on the Borrower (or the Borrower or any Loan
Party or KMTR shall allege or claim any of the foregoing); or (ii) there shall
occur an Event of Default under the KMTR Credit Agreement or any KMTR Loan
Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become

 

74



--------------------------------------------------------------------------------

Annex I to First Amendment

 

due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
the continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as party to a Swap Agreement and a provider of
Banking Services) and the Issuing Bank hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral (other than FCC Licenses) granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article VIII for purposes
of holding or enforcing any Lien on the Collateral (other than FCC Licenses), or
any portion thereof, granted under the Collateral Documents, (or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article VIII
and Article IX (including Section 9.03, as though such co agents, sub agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default

 

75



--------------------------------------------------------------------------------

Annex I to First Amendment

 

unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
creation, perfection or priority of Liens on the Collateral (other than FCC
Licenses) or the existence, value or sufficiency of the Collateral (other than
FCC Licenses), or (vi) the satisfaction of any condition set forth in Article IV
or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a commercial bank
or an Affiliate of any such commercial bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed

 

76



--------------------------------------------------------------------------------

Annex I to First Amendment

 

appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

140 Fourth Avenue, Suite 500

Seattle, Washington 98109

Attention: Chief Financial Officer

Facsimile No: 206-404-8738

with a copy to:

140 Fourth Avenue, Suite 500

Seattle, Washington 98109

Attention: General Counsel

Facsimile No: 206-404-4885

(ii) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
National Association at:

1301 Second Ave., Floor 24

Seattle, Washington 98101

Attention: Michael Kingsbery

Facsimile No: 206 377 2077

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

77



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Event of Default certificates delivered pursuant to
Section 5.01(d) and Section 5.02(a) unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders, (ii) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender affected thereby, (C) postpone the scheduled date of
payment of the principal amount of any Loan or LC

 

78



--------------------------------------------------------------------------------

Annex I to First Amendment

 

Disbursement, or any date for the payment of any interest fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (D) change Section 2.16(b)
or (d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, or (E) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (F) change Section 2.18, without the consent of the Administrative
Agent and each Lender (other than any Defaulting Lender), or (G) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral or the Loan Guarantors, without the
thereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to, and,
so long as there is no Default at such time, the Administrative Agent shall,
promptly upon the request of the Borrower, release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Loan Guarantor,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Loan Guarantor, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release its Liens
on Collateral valued in the aggregate not in excess of $5,000,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. Upon request by the
Administrative Agent at any time, the Required Lenders (or such greater number
of Lenders as may be required pursuant to Section 9.02(b)) will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Loan
Guarantor from its obligations under this Agreement pursuant to this Article. No
Lender providing Banking Services or party to any Swap Agreement that obtains
the benefits of Section 2.16(b), any Loan Guaranty or any Collateral (other than
FCC Licenses) by virtue of the provisions hereof or of any Loan Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but

 

79



--------------------------------------------------------------------------------

Annex I to First Amendment

 

the consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.13 and 2.15, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.17 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or an Agency Site) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the reasonable out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrower for Taxes
pursuant to Section 2.15, or (v) any actual or prospective claim,

 

80



--------------------------------------------------------------------------------

Annex I to First Amendment

 

litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this clause (d) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

81



--------------------------------------------------------------------------------

Annex I to First Amendment

 

provided further that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(E) No such assignment shall be made to a natural person, any Loan Party or
Affiliate of a Loan Party, any Shared Services Party or Affiliate of a Shared
Services Party, or any Strategic Shared Services Party or Affiliate of a
Strategic Shared Services Party.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” have
the following meanings:

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, or (c) the Borrower, any other Loan Party, or any
Affiliates or Subsidiaries of any Loan Party.

 

82



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.16(e) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or

 

83



--------------------------------------------------------------------------------

Annex I to First Amendment

 

waiver described in the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(f) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.17 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.13 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.17(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.16(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (other than the KMTR
Guarantee) (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document (other than the KMTR Guarantee)) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

84



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of Washington, but giving effect to federal laws applicable to national
banks.

(a) The Borrower on behalf of itself and its Subsidiaries hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. Federal or Washington State court sitting in Seattle,
Washington in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Washington State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

85



--------------------------------------------------------------------------------

Annex I to First Amendment

 

(b) The Borrower on behalf of itself and its Subsidiaries hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER

 

86



--------------------------------------------------------------------------------

Annex I to First Amendment

 

REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

For purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14 Authorization to Distribute Certain Materials to Public Siders.

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents (other than the KMTR Guarantee) to all
Lenders, including their Public-Siders. The Borrower acknowledges its
understanding that Public-Siders and their firms may be trading in any of the
Parties’ respective securities while in possession of the Loan Documents (other
than the KMTR Guarantee).

(b) The Borrower represents and warrants that none of the information in the
Loan Documents (other than the KMTR Guarantee) constitutes or contains material
non-public information within the meaning of the federal and state securities
laws. To the extent that any of the executed Loan Documents (other than the KMTR
Guarantee) constitutes at any time a material non-public information within the
meaning of the federal and state securities laws after the date hereof, the
Company agrees that it will promptly make such information publicly available by
press release or public filing with the SEC.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

87



--------------------------------------------------------------------------------

Annex I to First Amendment

 

SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.17 Oral Agreements Notice. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FISHER COMMUNICATIONS, INC. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
COMPANY By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– BELLEVUE TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– CALIFORNIA TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– IDAHO TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer

 

Credit Agreement - Signature Page



--------------------------------------------------------------------------------

FISHER BROADCASTING – OREGON TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– PORTLAND TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– SEATTLE RADIO, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– SEATTLE TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– S.E. IDAHO TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER BROADCASTING
– WASHINGTON TV, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer

 

Credit Agreement - Signature Page



--------------------------------------------------------------------------------

FISHER INTERACTIVE NETWORK, L.L.C. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER MEDIA
SERVICES COMPANY By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER MILLS INC.
By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER PROPERTIES
INC. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer FISHER RADIO
REGIONAL GROUP INC. By:  

 

  Name:   Hassan N. Natha   Title:   Chief Financial Officer

 

Credit Agreement - Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Name:   Chris A. Behrman   Title:   Senior Banker

 

Credit Agreement - Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Issuing Bank and a Lender By:  

 

  Name:   Chris A. Behrman   Title:   Senior Banker

 

Credit Agreement - Signature Page